Title: From George Washington to General Henry Clinton, 25 August 1779
From: Washington, George
To: Clinton, Henry


        
          Sir,
          Head Quarters West Point Augt 25th, 1779
        
        I have the honor to inclose the copy of a letter from Major General Heath, accompanied by a report from Captain Heywood, lately sent by him with a flag to your lines, representing the treatment he met with, from Colonel Wurmb, the commanding officer.
        Persuaded, that you will reprobate so gross a violation of a flag, I have no doubt, that you will take effectual measures to discountenance the indecent irregularity of Col. Wur[m]b’s behaviour, and prevent a similar instance hereafter. I have the honor to be Your Excellency’s Most Obedient servant
        
          Go: Washington
        
       